Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on September 24, 2021 is acknowledged.
3.	Claims 1-16 and 20-23 are pending in this application.


Restriction
4.	Applicant’s election of Group 1 (claims 1-13) and the election of SEQ ID NO: 12 as the species of insulin sequence, poly(lactic-co-glycolic acid) (PLGA) as the polymer and PEG as the additional component in the reply filed on September 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 14-16 and 20-23 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 9-11 are withdrawn from further consideration as being drawn to nonelected species. A search was conducted on the elected species SEQ ID NO: 12, and this appears to be free of prior art. A search was extended to SEQ ID NOs: 10 and 15, and these too appear to be free of prior art. A search was extended to genus claim of claim 1, and prior art was found. Claims 1-8 and 12-13 are examined on the merits in this office action.

Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claims 2-4 are objected to for the following: Claims 2-4 recite, “…poly(lactic-co-glycolic acid (PL-GA)…” There is an end parenthesis missing from the recitations. Applicant should amend the claims to recite, “…poly(lactic-co-glycolic acid) (PLGA)…”

Rejections
35 U.S.C. 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludvigsen et al (WO 2011/161124, filed with IDS).
9.	Ludvigsen et al teach an insulin analog, having cysteines substituted into two positions of the insulin, such as A10C, B4C (see page 13, line 35), meeting the limitation of instant claim 1 in part. Ludvigsen et al teach different insulin analogs consisting of desB1, desB24, desB25 and/or desB27 (see pp. 19-23), wherein some of the positions, such as A14 has been substituted with non-beta branched acidic or polar side chain (see for example, p. 20, compounds at lines 2, 9, 13 and 17 that show A10C, A14E and B4C), meeting the limitation of instant claims 1 and 6, in part. Ludvigsen et al teach that insulin analogs are combined with excipients which include polymer (see p. 41, line 5, for example). Ludvigsen et al further teach an insulin comprising a C-peptide connecting the C-terminus of the B-chain with the N-terminus of the A-chain (see page 37, lines 4-6), meeting the limitation of instant claims 1 and 6. Ludvigsen et al teach the composition for use in implants, injectable solutions, suspensions and transdermal administration (see page 39, line 30 to page 40, line 2). 
In regards to the recitation of “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C” of claim 1, since Ludvigsen et al teach an insulin analog of instant claims, the insulin analog of Ludvigsen et al would inherently have the same properties and functionalities as the claimed insulin analog. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitations “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C” (claim 1), “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	Furthermore, the recitations of “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.

10.	Claims 1, 6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hovgaard et al (WO 2015/010927, filed with IDS).
11.	Hovgaard et al teach single chain insulin analogs comprising disulfide bonds for increased stability of the protein and further comprising glutamic acid substitution at position A14 (i.e., A14E) (see page 64, lines 8-13; page 104, line 4, for example), meeting the limitation of instant claims 1 and 6, in part. Hovgaard et al teach that the insulin analog compositions are coated with copolymer mixture comprising methyl acrylate-co-methyl methacrylate-co methacrylic acid (see Method 5, p. 181, lines 10-17). Hovgaard et al teach the coating of tablet and addition of 4.5% (w/w) polymer distributed evenly on the tablet cores (see Method 4, page 181, lines 4-5). Hovgaard et al teach a linker connecting the portions of insulin peptide…the linker comprises a neutral liner or cyclic amino acid residues…(see p. 116, lines 6-13). Hovgaard et al prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitation “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C (claim 1), “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-
	Furthermore, the recitations of “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.


35 U.S.C. 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
16.	Claims 1-2, 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvigsen et al (WO 2011/161124, filed with IDS) in view of Qian et al (US 2013/0034602).
17.	Ludvigsen et al teach an insulin analog, having cysteines substituted into two positions of the insulin, such as A10C, B4C (see page 13, line 35), meeting the limitation of instant claim 1 in part. Ludvigsen et al teach different insulin analogs consisting of desB1, desB24, desB25 and/or desB27 (see pp. 19-23), wherein some of the positions, such as A14 has been substituted with non-beta branched acidic or polar side chain (see for example, p. 20, compounds at lines 2, 9, 13 and 17 that show A10C, A14E and B4C), meeting the limitation of instant claims 1 and 6, in part. Ludvigsen et al teach that insulin analogs are combined with excipients which include polymer (see p. 41, line 5, for example). Ludvigsen et al further teach an insulin comprising a C-peptide connecting the C-terminus of the B-chain with the N-terminus of the A-chain (see page 37, lines 4-6), meeting the limitation of instant claims 1 and 6. Ludvigsen et al teach the composition for use in implants, injectable solutions, suspensions and transdermal administration (see page 39, line 30 to page 40, line 2). 
In regards to the recitation of “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C” of claim 1, since Ludvigsen et al teach an insulin analog of instant claims, the insulin analog of Ludvigsen et al would inherently have the same properties and prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitation “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C” (claim 1), “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is 
	Furthermore, the recitations of “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.
The difference between the reference and the instant claim is that the reference does not teach that the polymer is PLGA.
18.	However, Qian et al teach a cationic nanoparticles comprising a polycationic polymer, a biodegradable polymer, and insulin molecule and a stabilizer…the biodegradable polymer is poly(lactic acid-co-glycolic acid) (PLGA) with molecular weight range of 20 to 40 kDa…and the insulin molecule is selected from the group consisting of regular insulin and insulin analog (see paragraph [0008] and claims 1-11). 
19.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ludvisgen et al and Qian et al to form an insulin composition . 

20.	Claims 1-2, 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludvigsen et al (WO 2011/161124, filed with IDS) in view of Qian et al (US 2013/0034602), as applied to claims 1-2, 6 and 12-13 above, further in view of Lee et al (Macromolecular Bioscience, October 2015, 15(1): 1332-1337, filed with IDS) and Harris et al (Nature, 2003, 2: 214-221).
21.	The teachings of Ludvisgen et al and Qian et al is described, supra. 
22.	The difference between the references and instant claim is that the references do not teach PEG.
23.	However, Lee et al teach that PEGylation improves insulin stability during melt processing with PLGA (see abstract). Additionally, Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics (see abstract, and throughout the reference). 
24.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ludvigsen et al, Qian et al, Lee et al and Harris et al, since all .

25.	Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hovgaard et al (WO 2015/010927, filed with IDS) in view of Qian et al (US 2013/0034602), Lee et al (Macromolecular Bioscience, October 2015, 15(1): 1332-1337, filed with IDS) and Harris et al (Nature, 2003, 2: 214-221).
26.	Hovgaard et al teach single chain insulin analogs comprising disulfide bonds for increased stability of the protein and further comprising glutamic acid substitution at position A14 (i.e., A14E) (see page 64, lines 8-13; page 104, line 4, for example), meeting the limitation of instant claims 1 and 6, in part. Hovgaard et al teach that the insulin analog compositions are coated with copolymer mixture comprising methyl acrylate-co-methyl methacrylate-co methacrylic acid (see Method 5, p. 181, lines 10-17). Hovgaard et al teach the coating of tablet and addition of 4.5% (w/w) polymer distributed evenly on the tablet cores (see Method 4, page 181, lines 4-5). Hovgaard et al teach a linker connecting the portions of insulin peptide…the linker comprises a neutral liner or cyclic amino acid residues…(see p. 116, lines 6-13). Hovgaard et al further teach pre-peptide-B-Arg-Arg-C-Lys-Arg-A, in which C is a connecting peptide prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Additionally, the recitation “wherein the insulin analogue is compatible with a process of manufacture that includes one or more steps within the temperature range 90-120°C” (claim 1), “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are a product by process recitation. The MPEP states the following: “[E]ven though product-by-process claims are limited by and defined by the process determination of 
	Furthermore, the recitations of “…fabricated into a microneedle patch for topical application” (claim 12), and “is fabricated into a suspension of microbeads for subcutaneous injection” (claim 13) are intended use recitations (intended for topical and subcutaneous injection). Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1, 6 and 12-13.
The difference between the reference and instant claims is that the reference does not teach the PLGA as the polymer, % composition of PLGA, and polyethylene glycol.

28.	Lee et al teach that PEGylation improves insulin stability during melt processing with PLGA (see abstract). Additionally, Harris et al teach that PEGylation, the process by which polyethylene glycol chains are attached to protein and peptide drugs, can increase the circulating half-life, and shield them from proteolytic enzymes, and improves pharmacokinetics (see abstract, and throughout the reference). 
29.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hovgaard et al, Qian et al, Lee et al and Harris, since all the references teach insulin compositions. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since PLGA is a well-known polymer and is a biodegradable polymer, as taught by Qian et al. Additionally, Qian et al teach the biodegradable polymer PLGA in combination with insulin and insulin analogs. Therefore, one of ordinary skill in the art would expect that the insulin composition comprising insulin analog of instant claims and PLGA would be successful. 
One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Lee et al teach that using PEG during the processing with PLGA would successfully produce a stable insulin composition. Additionally, PEGylation of peptides and proteins increases half-life, protects from proteolytic enzymes and 
In regards to the % polymer composition, one of ordinary skill in the art would be motivated to optimize since optimizing the composition and the formulation would at least enhance activity and/or function of the composition. The MPEP states that,  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)” One of ordinary skill in the art would have a reasonable expectation of success, since “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation.”

CLOSEST ART
30.	The closest art to instant SEQ ID NOs: 10 and 15 is Weiss patent (US Patent No. 11174303). Weiss patent teaches instant SEQ ID NO: 10 (see SEQ ID NO: 30) and instant SEQ ID NO: 15 (see SEQ ID NO: 31). Weiss patent has a later filing date of 3/7/2018, and a priority date of March 7, 2017.

31.	The closest art to instant SEQ ID NO: 12 is Weiss reference (US 2018/0265560). Weiss reference teaches a 57mer sequence having 93.4% sequence identity to instant SEQ ID NO: 12 (see SEQ ID NO: 10).


CONCLUSION
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654